t c summary opinion united_states tax_court commissioner of internal revenue respondent tao long petitioner v docket no 1533-15s filed date tao long pro_se daniel j bryant for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined federal_income_tax deficiencies and accuracy- related penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after concessions the issues for decision are whether petitioner was engaged in a real_estate trade_or_business activity which would entitle him to related deductions claimed on schedules c profit or loss from business for the years in issue whether petitioner is entitled to deductions for education expenses for his master of business administration m b a degree for the years in continued internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2for the total deficiency and penalty that respondent determined dollar_figure is greater than dollar_figure sec_7463 provides that at the option of the taxpayer concurred in by the tax_court a case may be heard pursuant to sec_7463 where the amount of the deficiency placed in dispute does not exceed dollar_figure the amount of a deficiency in dispute includes additions to tax and penalties sec_7463 petitioner confirmed at trial that he was not disputing any amount in excess of dollar_figure accordingly this matter qualifies for consideration under sec_7463 see 89_tc_676 issue and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the years in issue background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioner resided in california when the petition was timely filed i education and professional history petitioner holds a bachelor of science degree in electrical engineering from the california institute of technology and a master of science degree in electrical engineering from the university of illinois urbana-champaign from date to date petitioner worked for broadcom corp broadcom starting as a design engineer in date petitioner was promoted to the position of product marketing manager and transferred to the product marketing department petitioner received additional promotions in the product marketing department at broadcom first to the position of senior product marketing manager and then to the position of product line manager broadcom is a semiconductor company in silicon valley that makes computer chips during the relevant years petitioner’s responsibilities in the product marketing department included market product and trend analysis creating proposals about products for upper management that included financial analysis and managing teams that developed and introduced products to the market petitioner also evaluated potential mergers and acquisitions focusing on financial analysis and time-to-market assessment petitioner’s work schedule at broadcom was fairly flexible except for meetings that had to be attended in person much of his work could be performed on the smartphone or the laptop that broadcom provided petitioner resigned from his position at broadcom in date immediately before starting a full-time summer internship in the investment division of barclays capital an investment bank petitioner worked for barclays capital from june through date petitioner did not work again until date when he began working at connective capital management llc connective capital as a senior research analyst in nearby palo alto california the job posting under which petitioner applied states that the senior research analyst would lead research activities in technology and industrial sectors with responsibility for all aspects including idea generation technology product review business model and competitive analysis primary research utilizing connective’s industry network valuation modeling and risk management requirements listed for the senior investment analyst position include technology-related industry experience excellent understanding of product business fundamentals in target sub-sectors a financial and or engineering background and t echnical undergraduate and mba from top university preferred connective capital accepted applications for this job posting from september through date petitioner enrolled in the m b a program at the wharton school university of pennsylvania wharton m b a program in date and graduated with honors in date petitioner’s coursework for the wharton m b a program was finance and management-related he took courses such as financial_accounting new product management and corporate valuation petitioner did not take any real_estate courses as part of the wharton m b a program while the wharton m b a program’s main campus is in philadelphia pennsylvania students could elect to take courses at a campus in san francisco petitioner took courses in san francisco for five out of the six semesters 3petitioner was enrolled in and successfully completed six semesters of the wharton m b a program summer may through august fall september through december spring january through april summer april through august fall august through december and spring petitioner graduated with a cumulative grade point average of and his lowest grade was a sole b earned in spring he earned a b or higher in the rest of his graded courses and a pass for his two pass fail courses petitioner elected to spend the fall semester in philadelphia petitioner had left his job at broadcom in date and completed the internship at barclays capital in date petitioner’s classes at the san francisco campus were scheduled mainly for fridays and saturdays and occasionally for thursdays at the time petitioner was living in mountain view california which is approximately miles from san francisco if petitioner had classes on friday and saturday the program required that he stay overnight in san francisco when this occurred the school arranged a room for the overnight stay some of petitioner’s courses required homework assignments or group projects and he would meet with group members for projects via conference call the wharton m b a program required as part of admission an acknowledgment from a student’s employer that the student would be permitted adequate time to commit to the program petitioner’s manager and his supervisor at broadcom responded to this time commitment and he was given a lighter workload to allow him more time to focus on his studies petitioner continued to receive a full salary from broadcom while attending his m b a classes during the years in issue broadcom had an educational_assistance policy providing financial reimbursement up to dollar_figure per employee per calendar_year for tuition fees books supplies and equipment to be eligible for reimbursement an employee had to be active not on an unpaid leave of absence working full time and have preapproval of each course and his participation from his first and second-level managers human resources business partners and business unit optional controller before starting the course s reimbursement had to be within the budgetary restraints of the employee’s cost center and the employee’s enrollment in the course s could not be disruptive to his responsibilities or broadcom’s business eligible courses had to be taken from an accredited institution of learning related to the employee’s current or potential future job a determination made at broadcom’s discretion and completed with a minimum grade of b- or pass employees had to request the reimbursement within days after the completion of the course an employee who terminated his employment within one year of receiving reimbursement was required to repay the reimbursement in full at the time of termination petitioner did not seek or receive reimbursement from broadcom for the costs of his m b a program during the years in issue petitioner was not eligible for reimbursement for any educational costs as an intern for barclays capital petitioner passed levels i ii and iii of the chartered financial analyst cfa institute exam in date date and date respectively passing these levels demonstrates knowledge and comprehension of investment tools such as qualitative methods and financial reporting and analysis analysis valuation of asset classes including equity and fixed income investments and portfolio management and wealth planning challenges according to the cfa institute successful candidates report spending an average of hours preparing for each exam level petitioner was awarded his cfa charter in date petitioner also passed levels i and ii of the chartered alternative investment analyst caia association exam in date and date respectively the caia curriculum teaches candidates about investment products and trading strategies for alternative investments including real_estate hedge funds commodities and managed futures private equity and credit derivatives the caia charter is the d esignation for alternative investment professionals and is the global mark of distinction in alternative investments petitioner received the caia designation and became a caia member in ii real_estate and other activities on date petitioner was issued a real_estate broker’s license by the state of california bureau of real_estate with this license petitioner could engage in a variety of real_estate related transactions including loan brokerage activities petitioner signed agreements to represent four real_estate clients during the years in issue petitioner provided copies of four buyer broker agreement- exclusive agreements signed by himself as broker and signed and initialed by his four clients petitioner used the california association of realtors car template for these agreements which provided him with the exclusive right to represent the client s in acquiring real_property petitioner also provided copies of documents titled buyer services offer prepared for the same four clients which included marketing materials for petitioner as a real_estate broker information about the real_estate market and listings of homes available for sale petitioner did not generate any income from his real_estate activity during the years in issue or in any year before or after or petitioner did not represent any buyer or seller in a real_estate_transaction make any written offers on behalf of clients or offer any houses for sale as a seller’s agent during or he also did not hire any employees for his real_estate activity petitioner did not claim to have or provide a business plan or formal ledgers or books relating to his real_estate activity petitioner did not have a business bank account or credit card instead he charged expenses for the real_estate activity to his personal credit cards and bank accounts petitioner kept a handwritten log and a calendar with handwritten notes which he used to keep track of appointments trips and miles driven for the real_estate activity in date petitioner purchased a residential townhouse in sunnyvale california sunnyvale townhouse which he sold to lan-chih wang in date petitioner signed a lease agreement with jiayu wang5 to rent the first floor and share the second floor of the sunnyvale townhouse’s three floors petitioner provided a copy of a lease agreement signed date in which he agreed to lease the sunnyvale townhouse from january through date petitioner lived in mountain view california during the years in issue lan-chih wang used petitioner’s mountain view home address as her address on some of her tax documents for and lan-chih wang also used the 4it is unclear from the record whether petitioner ever lived in the sunnyvale townhouse 5the lease for the sunnyvale townhouse reflected jiayu wang as the lessor it is unclear why the lease agreement was with jiayu wang or whether lan-chih wang still owned the sunnyvale townhouse during the years in issue 6for and the mountain view address was used on many of lan- chih wang’s tax documents including form 1099-div dividends and distributions and form 1099-misc miscellaneous income petitioner has not provided an explanation for why lan-chih wang used his home address for her tax documents sunnyvale townhouse address on her other tax documents for tax_year sec_2010 and sec_2011 on date petitioner signed an agreement with info loan a residential mortgage broker which stated he would receive an commission split on loans he originated with the broker the purpose of the agreement was to permit petitioner to assist potential clients with mortgage loans the agreement provided that petitioner would split any commission with info loan petitioner did not generate any commissions pursuant to this agreement and did not generate any commissions from loans or mortgage loans that he brokered before during or after the years in issue petitioner also developed a mortgage shuttle service concept during the years in issue the power point presentation titled mortgage shuttle purported to reduce the cost of applying for a mortgage by connecting loan brokers with batches of applications from similar mortgage applicants petitioner did not offer this mortgage shuttle service to any clients 7for and the sunnyvale townhouse address was used on the rest of lan-chih wang’s tax documents those that did not list petitioner’s mountain view home address including her form_w-2 wage and tax statement 8the agreement was dated date but petitioner’s signature was dated date in petitioner formed an investment club partnership called magick investment club with two other partners petitioner was a general_partner of magick investment club and was responsible for managing the funds and his duties included stock selection and portfolio analysis the intention of the partnership was for petitioner to earn income from the fund by earning a percentage of the income generated on the basis of the capital contributed petitioner did not receive fees for managing the fund or any other income from the partnership in or iii tax_return petitioner prepared and filed his amended federal_income_tax return9 and timely prepared and filed hi sec_2011 federal_income_tax return attaching schedules c to his form sec_1040 u s individual_income_tax_return petitioner reported salary income of dollar_figure and dollar_figure for and respectively petitioner claimed deductions for two types of expenses on his schedules c during the years in issue deductions for expenses relating to his real_estate activity and deductions for tuition expenses for attending the wharton m b a program listed under other expenses as continuing education petitioner claimed deductions for expenses relating to his real_estate activity totaling 9petitioner’s original form_1040 was not made part of the record dollar_figure and dollar_figure for and respectively after concessions the deductions relating to the real_estate activity still in dispute are as follows expense other promotional other tax_return software utilities travel taxes and licenses supplies repairs and maintenance rent and lease--other business property rent and lease--vehicles machinery and equipment office legal and professional fees insurance other than health depreciation and sec_179 contract labor car and truck advertising meals and entertainment total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- dollar_figure big_number big_number big_number --- --- --- big_number big_number big_number petitioner also seeks dollar_figure in deductions for depreciation and sec_179 expenses for which were not claimed on the return petitioner provided 10petitioner made concessions in his posttrial memorandum copies of receipts for these items which included a bluetooth headset two solid state drives a memory card an ipad and an ipad cover a scanner an iphone a kindle touch and a kindle fire petitioner did not file a schedule c for his real_estate activity for tax years before and has not filed a schedule c for any_tax year since the parties agree that petitioner substantiated dollar_figure and dollar_figure paid to wharton for tuition fees books supplies and room and board for tax_year sec_2010 and sec_2011 respectivelydollar_figure i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that 11petitioner claimed deductions for expenses for the wharton m b a program of dollar_figure for and dollar_figure for at trial petitioner claimed there were errors in his initial calculation of costs and he provided as evidence a copy of a form 1098-t tuition statement from wharton reflecting dollar_figure billed for qualified expenses in and copies of invoices from wharton for fees paid for the summer fall spring and fall semesters the copies of charles schwab bank statements petitioner provided for the relevant years also reflect corresponding payments to the university of pennsylvania wharton for the summer fall spring and summer semesters in addition petitioner provided copies of his transcripts for through and syllabi for many of his courses respondent agreed at trial that amounts paid for the wharton m b a were dollar_figure for and dollar_figure for the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a ii real_estate activity deductions are allowed solely as a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed see rule a 503_us_79 welch v helvering u s pincite sec_162 generally allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer seeking to deduct trade_or_business_expenses under sec_162 must establish that the underlying activity was engaged in with an actual and honest profit objective 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir the taxpayer must have entered into or continued the activity with the actual honest and bona_fide objective of making a profit 224_f3d_16 1st cir aff’g tcmemo_1999_92 dreicer v commissioner t c pincite sec_1_183-2 income_tax regs profit means economic profit independent of tax savings 81_tc_210 we consider all of the facts and circumstances in determining whether a taxpayer entered into the activity for a profit placing greater weight upon objective facts than the taxpayer’s statements of intent dreicer v commissioner t c pincite the following nine nonexclusive factors are relevant in determining whether the taxpayer engaged in the activity for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs no factor or group of factors is controlling nor is it necessary that a majority of factors point to one outcome see 544_f3d_900 8th cir aff’g tcmemo_2007_309 72_tc_659 sec_1_183-2 income_tax regs certain factors may be accorded more weight in a particular case because they are more meaningful as applied to its facts see pouemi v commissioner tcmemo_2015_161 at aff’d 633_fedappx_186 4th cir vitale v commissioner tcmemo_1999_131 slip op pincite aff’d without published opinion 217_f3d_843 4th cir green v commissioner tcmemo_1989_436 57_tcm_1333 noting that all nine factors do not necessarily apply in every case if an activity is not engaged in for profit a taxpayer is limited to deducting related expenses only to the extent that he generated gross_income from the activity sec_183 and b we look to the factors referred to above to decide whether the real_estate activity was engaged in for profit a manner in which the taxpayer carries on the activity a taxpayer’s carrying on the activity in a businesslike manner and maintaining complete and accurate books_and_records may indicate that the activity is engaged in for profit engdahl v commissioner t c pincite sec_1_183-2 income_tax regs a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive sec_1_183-2 income_tax regs when determining whether the taxpayer kept adequate books_and_records the court considers such factors as whether the taxpayer has formal ledgers or books a business plan or a business bank account pouemi v commissioner at an important indication of whether an activity is being performed in a businesslike manner is whether the taxpayer implements some method for controlling expenses and methods to control those losses a taxpayer’s failure to use any records kept to reduce expenses increase profits and evaluate overall performance indicates that the activity was not engaged in for profit smith v commissioner 182_f3d_927 wl at 9th cir aff’g tcmemo_1997_503 72_tc_411 aff’d 647_f2d_170 9th cir petitioner did not maintain complete and accurate books_and_records petitioner has not asserted he had a business plan or an accounting system for his business and his recordkeeping was incomplete and disorganized to substantiate expenses petitioner provided minimal receipts some of them incomplete credit card summaries with handwritten notes and bank statements from his personal bank account petitioner’s handwritten logs often have dates out of order and minimal notes in his memorandum petitioner sought to substantiate some expenses by referencing personal logs and receipts that he did not provide petitioner did not have a business bank account or credit card for his real_estate activity see pouemi v commissioner at sec_1_183-2 income_tax regs petitioner did not conduct his activity in a businesslike manner or have a plan to reduce expenses or control losses petitioner seeks to deduct substantial expenses for his real_estate activity for the years in issue but the real_estate activity did not generate income for example petitioner failed to explain the business_purpose for spending over dollar_figure per year on renting the sunnyvale townhouse see smith v commissioner wl at golanty v commissioner t c pincite further despite not having generated any income for either of the years in issue petitioner spent over dollar_figure on electronic equipment in with the bulk of the expenses_incurred in november and decemberdollar_figure petitioner was living and studying in philadelphia during fall and was presumably spending less time on his real_estate activity petitioner did not continue his real_estate activity after see smith v commissioner wl at golanty v commissioner t c pincite 12of the items totaling dollar_figure that petitioner seeks to claim as additional deductions for depreciation expenses for he spent dollar_figure in november and december on an iphone an iphone car charger a kindle touch a kindle fire and one solid state drive on the basis of this record this factor does not support petitioner’s claim of a profit objective see sec_1_183-2 income_tax regs b expertise of the taxpayer or his advisors preparation for an activity by extensive study of its accepted business and economic practices or consultation with experts may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with those practices id subpara petitioner studied for the california exam for real_estate brokers and was issued a real_estate broker’s license on date thus petitioner put in time and effort to study for the real_estate exam to become licensed in the field petitioner also used the car template for his buyer broker agreements with clients demonstrating that he knew some of the practices of a broker additionally petitioner spent time researching the residential real_estate market in mountain view and the surrounding areas and presented this research to clients on the basis of these facts we are satisfied that this factor supports petitioner’s claim of profit_motive see id c time and effort expended by the taxpayer a taxpayer devoting much of his personal time and effort to carrying on the activity may indicate profit intent particularly if the activity does not have substantial personal or recreational aspects see id subpara petitioner asserts that he spent an equal amount of time if not more on his real_estate activity than on his full-time job petitioner asserts that he accomplished this by working after hours and on weekends and by managing his time efficiently in addition to the four clients that he signed agreements with petitioner asserts that he also had oral commitments with a number of clients reviewing petitioner’s handwritten logs we found the names of three people that might have been clients petitioner had notes for approximately dates in and approximately dates in when he was meeting with clients viewing houses researching markets meeting with investors or attending info loan training some of the notes merely reflected a meeting with investors or a research trip and the notes usually did not indicate how much time was spent on an endeavor petitioner was working full time for broadcom for the first year and a half of the years in issue then as a full-time intern for barclays capital in summer petitioner was also enrolled full time in the wharton m b a program from date through the end of and graduated with honors petitioner asserts that his supervisors at broadcom reduced his workload to accommodate his m b a studies and his work hours were flexible but we presume he still had a significant level of responsibility and duties since he was paid for full-time work from september through date petitioner was residing in philadelphia and attending the wharton m b a program full time we conclude that petitioner’s claim that he spent as much time on his real_estate activity as on his full-time job is likely exaggerated considering the demands on petitioner’s time created by full-time employment with broadcom in a management position as well as his m b a studies in which he excelled we are not convinced that he devoted full-time hours to his real_estate activity on the basis of this record petitioner’s time devoted to his real_estate activity was part time at most and we are not satisfied that he spent sufficient time and effort to indicate an intent to profit this factor is negative see sec_1_183-2 income_tax regs d expectation assets used in activity may appreciate an expectation that the assets used in the activity may appreciate is an indication of a profit_motive id subpara the term profit encompasses appreciation of assets such as land used in the activity id petitioner did not acquire any assets that might appreciate as part of his real_estate activity during the years in issue petitioner’s expenditures_for the years in issue were mostly for rent and services petitioner acquired only depreciable assets such as a refrigerator and a scanner this factor is neutral see id e success in carrying on similar or dissimilar activities although an activity is unprofitable the fact that a taxpayer has previously converted similar activities from unprofitable to profitable enterprises may be an indication of a profit_motive with respect to the current activity id subpara success in unrelated activities may also indicate a profit objective in the challenged activity see daugherty v commissioner tcmemo_1983_188 45_tcm_1224 sec_1_183-2 income_tax regs looking at his other financial endeavors petitioner claims that magick investment club was successful over the years petitioner did not report any income from this partnership for or thus there is insufficient evidence that petitioner’s other financial endeavors outside of his salaried work were successful and this factor is neutral see daugherty v commissioner tcmemo_1983_188 45_tcm_1224 sec_1_183-2 income_tax regs f history of income or losses a series of losses during the initial stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs losses continuing beyond the period customarily required to make an activity profitable if not explainable may indicate that the activity is not engaged in for profit see id petitioner was engaged in the real_estate activity for approximately two years petitioner claims that he did not generate any commissions or other income from his real_estate activity because the real_estate market had not sufficiently recovered from the economic recession petitioner also claims that because of the depressed real_estate market he could not secure investor funding for his mortgage shuttle concept given the short_period we have to evaluate and the state of the market we conclude this factor is at best neutral see id g amount of occasional profits the amount of profits in relation to the amount of losses_incurred may provide useful criteria in determining the taxpayer’s intent id subpara an occasional small profit from an activity generating large losses is not generally determinative that the activity is engaged in for profit id if the activity is highly speculative the opportunity to earn a substantial ultimate profit is sufficient to indicate that the activity is for profit even if there are only occasional small profits or no profits are realized id when considering the type of activity residential real_estate is not a ‘highly speculative venture’ where losses can be justified by an expectation of large profits pouemi v commissioner at petitioner did not report any gross_receipts or profit even occasional from his real_estate activity during the years in issue instead petitioner reported substantial losses from his real_estate activity petitioner did not conduct any real_estate activity before or after the years in issue so there are no other years available for comparison petitioner’s activity was in residential real_estate which is not a ‘highly speculative venture’ in which his losses could be justified by an expectation of substantial ultimate profit id therefore this factor does not support a profit objective see sec_1_183-2 income_tax regs h financial status of the taxpayer the fact that the taxpayer does not have substantial income from sources other than the activity may indicate that the activity is engaged in for profit id subpara substantial income from other sources may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved id deriving significant personal tax benefits from an activity without other indicators that it is engaged in for profit indicates that the activity is not engaged in for profit pouemi v commissioner at during all of and the first half of petitioner had a full-time position at broadcom petitioner also worked as a full-time intern at barclays capital during the summer of petitioner’s reported income from salary or wages was dollar_figure for and dollar_figure for dollar_figure petitioner reported zero gross_receipts from the real_estate activity and thus had substantial income from his full-time positions we also find that petitioner derived significant personal tax_benefit from the real_estate activity deductions petitioner claimed business loss deductions for his real_estate activity of dollar_figure and dollar_figure for and respectively which significantly offset his salaried income for both years and reduced his taxable_income thus this factor does not support a profit objective see id sec_1_183-2 income_tax regs i personal elements the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs the fact 13it is unclear from the record whether petitioner was paid or classified as an employee while working as an intern for barclays capital thus we do not know whether petitioner’ sec_2011 income includes salary or wage income from this internship that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to classify the activity as not for profit if there are other factors indicating that it is for profit id we are uncertain whether there were some personal elements involved in petitioner’s travel which he asserts was related to his real_estate activity petitioner’s logs list separate trips to las vegas nevada los angeles california and san diego california with little or no explanation for example the notes for the las vegas trip during the fourth of july weekend in state that it was a meeting with investors and do not explain who he met with or the purpose of the trip these three cities are popular tourist destinations particularly during holidays we are equally uncertain as to the business nature of the rental of the sunnyvale townhouse a residential property petitioner had previously owned the sunnyvale townhouse and then sold it to lan-chih wang in lan-chih wang used petitioner’s home address in mountain view on some of her tax documents during the years in issue further lan-chih wang also may have been living in the sunnyvale townhouse during the years in issue since she purchased it from petitioner in petitioner did not rent the entire sunnyvale townhouse and lan-chih wang used the sunnyvale townhouse address on some of her tax documents when not using petitioner’s home address petitioner asserted that there was no relationship with lan-chih wang before or during the years in issue that he did not observe her living at the sunnyvale townhouse and that he does not know why lan-chih wang would use his home address for her personal tax documents we find this testimony somewhat suspect particularly in the light of the fact that petitioner was highly educated and was very articulate with respect to many of the issues in this case therefore we find on the basis of this record that petitioner’s real_estate activity had personal elements and since there are no significant other factors indicating that the activity was conducted for profit this factor does not support a profit objective see id we conclude that the real_estate activity was an activity_not_engaged_in_for_profit pursuant to sec_183 and b the deductions attributable to petitioner’s real_estate activity are limited to the gross_income he derived from the activity since petitioner did not derive any gross_income from this activity during and he is not entitled to any of the claimed deductionsdollar_figure 14because petitioner is not entitled to deductions for his real_estate activity we do not need to address substantiation iii education expenses a general petitioner initially claimed deductions for education expenses on his schedules c asserting that the education expenses were related to his real_estate activity having concluded that petitioner was not engaged in an activity for profit we consider whether the education expenses are properly deductible as unreimbursed employee expensesdollar_figure as a general_rule sec_162 authorizes a deduction for ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business an individual’s expenditures_for education are deductible as ordinary and necessary business_expenses if the education maintains or improves skills required in his employment or other trade_or_business sec_1_162-5 income_tax regs generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 a taxpayer may deduct unreimbursed employee_expenses incurred only as miscellaneous_itemized_deductions on schedule a itemized_deductions and then only to the extent such expenses exceed of the individual’s adjusted_gross_income sec_62 sec_15petitioner asserted at trial that his m b a studies enhanced the skills he was using in his position at broadcom and that the company consented to and accommodated his m b a studies the court finds the issue was tried by consent and is properly before us see rule b a d a and b a itemized_deductions may be limited under the overall limitations on itemized_deductions under sec_68 and may have an alternative_minimum_tax implication under sec_56 the regulations disallow any deduction for the following education expenses those incurred to meet the minimum educational requirement for qualification in a taxpayer’s trade_or_business and those which qualify a taxpayer for a new trade_or_business sec_1_162-5 and income_tax regs respondent has not questioned whether petitioner’s m b a degree was incurred to meet the minimum educational requirement of his trade_or_business thus we consider whether the education qualified petitioner for a new trade_or_business b education qualifying taxpayer for a new trade_or_business the court applies an objective standard as to whether the education qualifies the taxpayer for a new trade and the relevant inquiry is the level of responsibility before and after the education 78_tc_550 if the education qualifies a taxpayer to perform tasks and activities significantly different from those he could before earning the degree then the taxpayer has qualified for a new trade_or_business id pincite 70_tc_1067 aff’d without published opinion 607_f2d_995 2d cir see also 62_tc_270 finding that the taxpayer’s law degree qualified him for a new trade_or_business because he could not practice law before earning the degree an education that merely refines taxpayer’s existing skills does not qualify him for a new trade_or_business robinson v commissioner t c pincite we have held that a taxpayer may deduct the cost of an m b a degree as an unreimbursed employee expense if his studies improve on preexisting skills such as management skills allemeier v commissioner tcmemo_2005_207 slip op pincite sherman v commissioner tcmemo_1977_301 36_tcm_1191 a taxpayer is in the same trade_or_business if he is still in the same general field and still using the same skills for example moving from one position to another that also uses management administrative and planning skills see sherman v commissioner t c m cch pincite4 respondent contends that the wharton m b a qualified petitioner for a new trade_or_business and that it enabled him to acquire the position with connective capital we are satisfied that petitioner was qualified in the same trade_or_business before enrolling in the m b a program and remained in this trade_or_business when he became a senior analyst with connective capital petitioner was qualified in financial analysis through his studies and personal investment experience before enrolling in the m b a program in date petitioner’s passing caia levels i and ii by date demonstrated his knowledge in alternative investment strategies and products petitioner also passed all three levels of the cfa exam by date spending an estimated hours learning about investment tools and portfolio management to prepare for the exam further petitioner was developing financial investment skills as general_partner of the magick investment club partnership a role he began in and continued throughout the years in issue see robinson v commissioner t c pincite diaz v commissioner t c pincite petitioner also acquired managerial and financial analysis skills through his employment and continued to develop those skills during the years in issue while working in the product marketing department at broadcom petitioner gained experience in financial analysis of mergers and acquisitions and financial analysis for product proposals provided to upper management petitioner developed managerial skills in his role at broadcom managing teams that would bring a product to market additionally petitioner gained financial investment experience as an investment intern at barclays capital see allemeier v commissioner slip op pincite sherman v commissioner t c m cch pincite4 additionally the fact that petitioner’s superiors at broadcom agreed to his time commitment for the m b a program and gave him a reduced workload while still paying his full time salary indicates that the company expected to benefit from his studies we are satisfied that petitioner’s management and finance courses in the wharton m b a program did not qualify him for a new trade_or_business rather they further developed skills he was already using in his current trade_or_business see allemeier v commissioner slip op pincite sherman v commissioner t c m cch pincite4 sec_1_162-5 income_tax regs respondent highlighted the job posting for the senior research analyst position with connective capital with the description of m b a preferred as evidence that the m b a qualified petitioner for a new trade_or_business this was stated as a mere preference and petitioner had other qualifications listed in the job description including personal and professional investment experience and a technical undergraduate degree respondent also emphasized that petitioner did not become a cfa charter holder or a caia member until petitioner explained that the delay was because the yearly fees were expensive and passing cfa or caia exams would be sufficient to demonstrate knowledge and expertise petitioner asserted that for these exams the passing rate is only percent so typically regarded as a very difficult exam to pass we find this explanation reasonable we also find that at connective capital petitioner was in the same trade_or_business as in his prior positions using financial and management skills for example when tasked to provide financial analysis petitioner used financial skills he developed at barclays capital and broadcom therefore petitioner working as a senior research analyst was still in the same trade_or_business as he was in his prior positions see sherman v commissioner t c m cch pincite4 a taxpayer may be engaged in a trade_or_business although not working if he was previously involved in and actively sought to continue in that trade_or_business while pursuing a defined degree program related to his or her line of work 56_tc_1300 aff’d 487_f2d_1025 9th cir hitt v commissioner tcmemo_1978_66 37_tcm_333 sherman v commissioner t c m cch pincite4 see also 40_tc_2 the taxpayer must clearly intend to seek employment in the same trade_or_business goldenberg v commissioner tcmemo_1993_150 wl at see 55_tc_884 during september through date petitioner was not working for an employer and was taking m b a courses in philadelphia considering his aspirations and work ethic and the fact that he applied for the senior analyst position sometime between september and october he clearly intended to find another position and continue his professional career see corbett v commissioner t c pincite goldenberg v commissioner wl at these four months were a transition_period during which petitioner was actively seeking employment while pursuing a defined graduate degree program we conclude that petitioner may be considered to have been carrying on his trade_or_business during this time see ford v commissioner t c pincite haft v commissioner t c pincite hitt v commissioner t c m cch pincite sherman v commissioner t c m cch pincite4 c unreimbursed employee_expenses because we are satisfied that petitioner’s wharton m b a did not qualify him for a new trade_or_business we consider whether he is eligible to deduct his educational expenses as an unreimbursed employee expensedollar_figure in order to deduct employee_expenses a taxpayer must not have received reimbursement 788_f2d_1406 9th cir 16we note that the issue of entitlement to reimbursement was not raised by respondent however we include this discussion for completeness aff’g tcmemo_1984_533 85_tc_798 if a taxpayer cannot provide a valid explanation as to why he voluntarily did not seek reimbursement when he was eligible under his employer’s policies he is precluded from claiming a deduction for an unreimbursed employee expense 274_f2d_25 7th cir aff’g tcmemo_1959_ coplon v commissioner tcmemo_1959_34 18_tcm_166 aff’d 277_f2d_534 6th cir an eligible_taxpayer cannot refrain from seeking reimbursement so he can convert the employer’s right to a deduction into a right of his own heidt v commissioner f 2d pincite see also coplon v commissioner t c m cch pincite on the record before us petitioner appears to have met many of the requirements of broadcom’s educational_assistance policy and thus may have been eligible for reimbursement of up to dollar_figure per year for his wharton m b a expenses petitioner was an active full-time_employee the courses were taken from an accredited institution he met the grade minimum in all his courses and the courses were related to his current job at broadcom since petitioner’s manager and supervisor were willing to acknowledge his time commitment and gave him a lighter workload when he was in the m b a program it appears the company may not have found his studies to be disruptive petitioner did not seek reimbursement for his wharton m b a expenses during or assuming petitioner had taken all the requisite steps before taking his first m b a course under broadcom’s educational_assistance policy he could have sought reimbursement within days after a course was completed during his tenure at broadcom petitioner could have sought reimbursement on only three occasions within days of the end of each semester in date date and april dollar_figure since petitioner terminated his employment in date less than a year from the periods in which he was eligible for reimbursement he would have had to immediately repay any reimbursement received from broadcom the day he resigned we conclude that petitioner’s decision to not seek reimbursement from broadcom for his education expenses_incurred during date through date was reasonable petitioner’s education expenses were only temporarily eligible for reimbursement once he resigned from his position any education expense reimbursement had to be repaid and these amounts would have converted back to personal expensesdollar_figure petitioner was not merely seeking to convert 17see supra note for the timeline of petitioner’s class schedule at wharton 18additionally petitioner’s education expenses dollar_figure in and dollar_figure in were much greater than broadcom’s educational_assistance reimbursement limit of dollar_figure per employee per year even if petitioner had continued broadcom’s deductible expense to one of his own thus the issue of possible reimbursement is not a bar to deductibility of education expenses_incurred during date through date as unreimbursed employee_expenses see heidt v commissioner f 2d pincite coplon v commissioner t c m cch pincite as an intern for barclays capital petitioner was not eligible for reimbursement for education expenses petitioner was also not eligible for reimbursement for his education expenses during the period september through date as previously discussed petitioner was still considered to be an employee during this time see ford v commissioner t c pincite haft v commissioner t c pincite hitt v commissioner t c m cch pincite sherman v commissioner t c m cch pincite4 thus petitioner is also eligible to deduct unreimbursed employee_expenses incurred during the period june through date see orvis v commissioner f 2d pincite leamy v commissioner t c pincite continued sought and did not have to repay reimbursement he could have deducted the amounts exceeding dollar_figure for each year because that portion was ineligible for reimbursement see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 85_tc_798 for these reasons petitioner can deduct the costs of his wharton m b a program for and as unreimbursed employee_expenses these expenses can be deducted on schedule a subject_to the applicable limitations discussed supra p see sec_62 sec_63 d a and b a b a i iv accuracy-related_penalties sec_6662 and b imposes a penalty of of the portion of an underpayment_of_tax attributable to negligence negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records see sec_6662 sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 in order to meet this burden the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 once the commissioner meets this burden of production the taxpayer then must come forward with persuasive evidence that the accuracy-related_penalty should not be imposed with respect to the underpayment because for example the taxpayer acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the proper tax_liability id an honest misunderstanding of fact or law that is reasonable in the light of the knowledge experience and education of the taxpayer may constitute reasonable_cause and good_faith id respondent met his burden of production with respect to the underpayment resulting from disallowed deductions claimed for the real_estate activity by producing evidence that petitioner failed to maintain adequate books and recordsdollar_figure 19we have concluded that petitioner is entitled to deductions for his education expenses for and even though he mischaracterized the expenses and claimed them on the incorrect form accordingly the negligence continued the burden_of_proof thus shifts to petitioner see sec_6664 sec_7491 rule a higbee v commissioner t c pincite petitioner prepared his own returns and has not provided evidence of his efforts to assess the proper tax treatment of his real_estate activity nor has he asserted that he relied on the advice of a professional such as an accountant petitioner is a highly educated professional with experience researching complex issues and a background and education in finance and management petitioner is a sophisticated taxpayer who understands complex laws in areas such as finance on the basis of this record we find that petitioner did not prove he acted with reasonable_cause and in good_faith see higbee v commissioner t c pincite sec_1_6664-4 income_tax regs we find that this failure constitutes a failure to try to comply with the code and the underpayment is due to negligence see sec_6662 c sec_1_6662-3 income_tax regs accordingly we hold that petitioner is liable for the accuracy-related_penalty due to negligence under sec_6662 and b for tax_year sec_2010 and sec_2011 continued penalty is not sustained to the extent we have allowed the claimed education expense deductions we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
